Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 1 of 36 PageID: 872



 Loly G. Tor
 K&L GATES LLP
 One Newark Center, 10th Fl.
 Newark, NJ 07102
 P: (973) 848-4000
 F: (973) 848-4001
 loly.tor@klgates.com
 Attorneys for Plaintiff World
 Wrestling Entertainment, Inc.
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 WORLD WRESTLING
 ENTERTAINMENT, INC.,

                Plaintiff,
                                              Civ. Act. No.: 19-cv-9039-SDW-LDW
         vs.
                                  AMENDED VERIFIED
                                  COMPLAINT FOR INJUNCTIVE
 ERIC D. MOORE, ANTHONY           RELIEF AND DEMAND FOR JURY
 SIMMONS, LOUIS E. MOORE, LILLAR TRIAL
 R. HAYES, ANDRE OQUINN, PARIS E.
 LEACRAFT, DEVON BROWN,
 MITCHELL J. SLATER, TYREAK
 RUSH, JOHN AND JANE DOES 1-100,
 and XYZ CORPORATIONS 1-100,

                Defendants.


          Plaintiff World Wrestling Entertainment, Inc. (“WWE”), by and through its

 undersigned attorneys, hereby files this Amended Complaint to provide the

 identities of those individuals who WWE was able to serve pursuant to the Court’s

 March 29, 2019 Temporary Restraining Order and Order for Seizure of Counterfeit

 Marked Goods (the “March 29, 2019 Order”) and from whom counterfeit WWE


 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 2 of 36 PageID: 873



 merchandise was seized during WWE’s WrestleMania® 35 event at MetLife

 Stadium in East Rutherford, New Jersey. WWE also provides the Court with

 additional information on the counterfeiting that it experienced in connection with

 WrestleMania® 35 events that occurred in New York. In support of this Amended

 Complaint, WWE alleges as follows:

                             NATURE OF THE CASE

          1.    This is an action for trademark infringement, counterfeiting and

 dilution under the Lanham Act, 15 U.S.C. § 1051, et seq., including the Trademark

 Counterfeiting Act of 1984, 15 U.S.C. § 1116(d), and related state law claims for

 trademark infringement, dilution and unfair competition occasioned by

 Defendants’ unlawful manufacture, distribution and/or sale of counterfeit

 merchandise bearing unauthorized copies of WWE’s registered and unregistered

 trademarks and service marks. WWE brings this action to (i) protect its reputation

 for selling merchandise of the highest quality and grade; (ii) prevent deception of

 the consuming public by Defendants; (iii) retain control over the substantial

 goodwill associated with the numerous registered and unregistered trademarks and

 service marks being unlawfully exploited by Defendants; and (iv) avoid

 irretrievably lost sales.

          2.    To achieve these goals, WWE, through an Ex Parte Motion for

 Temporary Restraining Order; Order for Seizure of Counterfeit Marked Goods;


                                         2
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 3 of 36 PageID: 874



 and Order to Show Cause Why a Preliminary Injunction Should Not Issue, sought

 and obtained an order from this Court authorizing the seizure of WWE counterfeit

 merchandise.

          3.    WWE also seeks a preliminary and permanent injunction to prevent

 Defendants from unlawfully infringing WWE’s intellectual property rights through

 Defendants’ manufacture, distribution and/or sale of counterfeit merchandise

 bearing WWE’s trademarks and the names or likenesses of its wrestlers during

 WWE’s nationwide tour of live wrestling entertainment events which began with

 WWE’s WrestleMania® 35 event and ends March 30, 2020 (WWE’s final live

 event before WrestleMania® 36) (“WWE’s 2019-2020 Live Events”).

                                      PARTIES

           4.   Plaintiff WWE is a Delaware corporation having its principal place of

 business at 1241 East Main Street, Stamford, Connecticut 06902.

           5.   Defendant Eric D. Moore is an individual residing at 1600 Sedgwick,

 26E, Bronx, New York 10453. Pursuant to the Court’s March 29, 2019 Order,

 WWE served Mr. Moore on April 7, 2019 with a copy of the Verified Complaint,

 Summons and the March 29, 2019 Order and WWE seized 58 counterfeit t-shirts

 bearing WWE’s trademarks. Upon information and belief, Mr. Moore has acted

 and will act in concert or active participation with the other named and unnamed




                                           3
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 4 of 36 PageID: 875



 Defendants (and their officers, agents, servants and employees) in the action in

 connection with a counterfeiting ring and the wrongful act alleged below.

           6.   Defendant Anthony Simmons, who did not provide an address, was

 served on April 7, 2019 by WWE pursuant to the Court’s March 29, 2019 Order

 with a copy of the Verified Complaint, Summons and the March 29, 2019 Order.

 WWE seized 56 counterfeit t-shirts bearing WWE’s trademarks from Mr.

 Simmons. Upon information and belief, Mr. Simmons has acted and will act in

 concert or active participation with the other named and unnamed Defendants (and

 their officers, agents, servants and employees) in the action in connection with a

 counterfeiting ring and the wrongful act alleged below.

           7.   Defendant Louis E. Moore is an individual residing at 60 E. 135th

 Street, Apt. 3B, New York, NY 10037. Pursuant to the Court’s March 29, 2019

 Order, WWE served Mr. Moore on April 7, 2019 with a copy of the Verified

 Complaint, Summons and the March 29, 2019 Order and WWE seized 60

 counterfeit t-shirts bearing WWE’s trademarks. Upon information and belief, Mr.

 Moore has acted and will act in concert or active participation with the other

 named and unnamed Defendants (and their officers, agents, servants and

 employees) in the action in connection with a counterfeiting ring and the wrongful

 act alleged below.




                                          4
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 5 of 36 PageID: 876



           8.    Defendant Lillar R. Hayes, who did not provide an address, was

 served on April 7, 2019 by WWE pursuant to the Court’s March 29, 2019 Order

 with a copy of the Verified Complaint, Summons and the March 29, 2019 Order.

 WWE seized 33 counterfeit t-shirts bearing WWE’s trademarks from Ms. Hayes.

 Upon information and belief, Ms. Hayes has acted and will act in concert or active

 participation with the other named and unnamed Defendants (and their officers,

 agents, servants and employees) in the action in connection with a counterfeiting

 ring and the wrongful act alleged below.

           9.    Defendant Andres Oquinn is an individual residing at 1535 Undercliff

 Ave., Apt. 515, Bronx, New York 10453. Pursuant to the Court’s March 29, 2019

 Order, WWE served Mr. Oquinn on April 7, 2019 with a copy of the Verified

 Complaint, Summons and the March 29, 2019 Order and WWE seized 53

 counterfeit t-shirts bearing WWE’s trademarks. Upon information and belief, Mr.

 Oquinn has acted and will act in concert or active participation with the other

 named and unnamed Defendants (and their officers, agents, servants and

 employees) in the action in connection with a counterfeiting ring and the wrongful

 act alleged below.

           10.   Defendant Paris E. Leacraft is an individual residing at 1333 Lotus

 St., Columbia, South Carolina 29205. Pursuant to the Court’s March 29, 2019

 Order, WWE served Mr. Leacraft on April 7, 2019 with a copy of the Verified


                                            5
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 6 of 36 PageID: 877



 Complaint, Summons and the March 29, 2019 Order and WWE seized 49

 counterfeit t-shirts bearing WWE’s trademarks. Upon information and belief, Mr.

 Leacraft has acted and will act in concert or active participation with the other

 named and unnamed Defendants (and their officers, agents, servants and

 employees) in the action in connection with a counterfeiting ring and the wrongful

 act alleged below.

           11.   Defendant Devon Brown is an individual residing at 218 E. 161st

 Street, Bronx, New York 10456. Pursuant to the Court’s March 29, 2019 Order,

 WWE served Mr. Brown on April 8, 2019 with a copy of the Verified Complaint,

 Summons and the March 29, 2019 Order and WWE seized 98 counterfeit t-shirts

 bearing WWE’s trademarks. Upon information and belief, Mr. Brown has acted

 and will act in concert or active participation with the other named and unnamed

 Defendants (and their officers, agents, servants and employees) in the action in

 connection with a counterfeiting ring and the wrongful act alleged below.

           12.   Defendant Mitchell J. Slater is an individual residing at 2140 Madison

 Ave., 4B, New York, New York 10037. Pursuant to the Court’s March 29, 2019

 Order, WWE served Mr. Slater on April 8, 2019 with a copy of the Verified

 Complaint, Summons and the March 29, 2019 Order and WWE seized 31

 counterfeit t-shirts bearing WWE’s trademarks. Upon information and belief, Mr.

 Slater has acted and will act in concert or active participation with the other named


                                             6
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 7 of 36 PageID: 878



 and unnamed Defendants (and their officers, agents, servants and employees) in

 the action in connection with a counterfeiting ring and the wrongful act alleged

 below.

           13.    Defendant Tyreak Rush, who did not provide an address, was served

 on April 8, 2019 by WWE pursuant to the Court’s March 29, 2019 Order with a

 copy of the Verified Complaint, Summons and the March 29, 2019 Order. WWE

 seized 42 counterfeit t-shirts bearing WWE’s trademarks from Mr. Rush. Upon

 information and belief, Mr. Rush has acted and will act in concert or active

 participation with the other named and unnamed Defendants (and their officers,

 agents, servants and employees) in the action in connection with a counterfeiting

 ring and the wrongful act alleged below.

           14.    Defendants John and Jane Does and XYZ Corporations, whose

 precise identities are not yet known to WWE, are individuals and entities who,

 upon information and belief, have done and will be doing business in the District

 of New Jersey, and/or are now conspiring and otherwise traveling to the District of

 New Jersey and other WWE 2019-2020 Live Events listed in Exhibit 3 attached

 hereto.        In addition, Defendants John and Jane Does include at least two

 individuals whom, when WWE served them with a copy of the Verified

 Complaint, Summons and March 29, 2019 Order and seized their counterfeit

 merchandise, refused to provide identification or any other information that would


                                            7
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 8 of 36 PageID: 879



 allow WWE to specifically identify them and at least seven individuals whom were

 selling counterfeit merchandise at the WWE’s WrestleMania® 35 events that

 occurred in New York.

           15.   Upon information and belief, Defendants are acting in concert and

 active participation with each other in connection with the wrongful acts alleged

 below.

                             JURISDICTION AND VENUE

          16.    This Court has personal jurisdiction over the Defendants because they

 reside in and/or have transacted or will be transacting business in this State, and

 have caused harm or tortious injury in this State by acts within this State. Upon

 information and belief, all Defendants are individuals and entities who were

 present and will be present in the District of New Jersey in connection with the

 claims asserted below and/or who, at all times relevant hereto, have done and will

 be doing business in the District of New Jersey.

          17.    This Court has subject matter jurisdiction over this action pursuant to

 15 U.S.C. § 1121 and 28 U.S.C. § 1338(a) and (b). This Court has supplemental

 jurisdiction, pursuant to 28 U.S.C. § 1367(a), with respect to the state law claims

 asserted herein.




                                             8
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 9 of 36 PageID: 880



          18.   This Court is an appropriate venue for this action under 28 U.S.C. §

 1391(a)(2), because a substantial part of the events giving rise to WWE’s request

 for relief occurred and will occur in this district.

                             FACTUAL BACKGROUND

 A.       WWE’s Business And Marks

          19.    Since at least as early as February 1983, WWE, first doing business

 as the “World Wrestling Federation” and now doing business as “World Wrestling

 Entertainment,” has provided to the public live and televised wrestling-based

 sports entertainment events and services (the “WWE Wrestling Services”). In

 connection therewith, WWE has used, advertised, publicized and presented the

 WWE Wrestling Services, and related souvenirs, merchandise and other products

 (“WWE Merchandise”) under its WORLD WRESTLING ENTERTAINMENT®

 mark and certain other service marks and trademarks (collectively, the “WWE

 Marks”). A listing of those WWE Marks, both currently pending or registered

 with the United States Patent and Trademark Office and unregistered but

 exclusively owned or controlled by WWE, is set forth in Exhibits 1 and 2 hereto,

 respectively. Among the marks most important to this action are:

 Mark                                            U.S. Trademark Registration Nos.

 WORLD WRESTLING                                 2,818,358; 2,772,677; 2,757,599;
                                                 2,754,499; 2,870,426; 2,902,203;
 ENTERTAINMENT                                   2,917,910; 3,585,170; 3,585,171


                                             9
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 10 of 36 PageID: 881




 WWE                                         2,772,683; 3,056,074; 3,541,936;
                                             4,451,697; 3,538,710; 3,489,357;
                                             3,412,176; 3,412,177; 3,541,956;
                                             3,621,017
 WWE Logos                                   4,735,547; 4,731,795; 4,735,546;
                                             4,625,255; 4,727,923; 4,675,657;
                                             4,538,209; 4,689,839; 4,689,835;
                                             4,538,210; 4,614,144; 4,645,471;
                                             4,552,144; 2,757,596; 2,754,495;
                                             2,846,450; 2,799,228; 2,751,436;
                                             2,757,597; 2,765,751; 2,751,437;
                                             4,756,090; 3,412,169; 3,412,170;
                                             3,691,588; 4,220,594; 5,291,266
 WRESTLEMANIA                                1,432,884; 1,863,534; 2,625,125;
                                             2,881,508; 3,351,858; 3,351,859;
                                             3,727,338; 3,727,339; 4,285,112;
                                             4,780,778; 4,923,842; 5,094,698


 The WWE Marks are well known to the public and have come to identify WWE to

 the public as the genuine source and sponsor of WWE Wrestling Services and

 WWE Merchandise. WWE exclusively owns or controls all right, title and interest

 in the names, likenesses and rights of publicity for its current wrestlers.

          20.   WWE’s 2019-2020 Live Events are a multi-city presentation of live

 wrestling entertainment events throughout the United States and in many other

 cities throughout the world. The itinerary of WWE’s 2019-2020 Live Events is

 attached hereto as Exhibit 3. Most major U.S. cities will have a WWE live event

 appear in their city at least once or twice a year. WWE’s 2019-2020 Live Events

 include all of the following types of programs: (1) live, pay-per-view events; (2)

 live, nationally-televised shows; and (3) live, non-televised events known as

                                           10
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 11 of 36 PageID: 882



 “house shows.”      In addition to generating revenues through ticket sales and

 promoting its pay-per-view events, WWE sells a significant portion of WWE

 Merchandise at its Live Events.

          21.   WWE presents WORLD WRESTLING ENTERTAINMENT® pay-

 per-view events throughout the calendar year. WWE’s annual marquee pay-per-

 view event is called “WrestleMania®” which sells for approximately $60 per view

 through WWE’s cable and satellite providers and is offered to subscribers of the

 WWE Network. WrestleMania® is considered one of the “Big Four” original

 annual WWE pay-per-view events, along with SummerSlam®, Royal Rumble® and

 Survivor Series®.

          22.   WWE’s pay-per-view events are the biggest wrestling events of the

 year for WWE and offer an occasion for, inter alia, determining and crowning

 WWE’s various champions and/or elucidating the various story lines developed by

 WWE throughout the year.          These live pay-per-view events are extensively

 promoted and widely attended and viewed.

          23.   For example, WrestleMania® 32 occurred at AT&T Stadium in

 Arlington, Texas drew a crowd of 101,763 from all 50 states and 35 countries, and

 was viewed by 1.82 million subscribers through the WWE Network. Moreover,

 WrestleMania® 32 was mentioned 2.5 million times on Twitter during the day of

 the broadcast. WrestleMania® 33 at Camping World Stadium in Orlando, Florida


                                          11
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 12 of 36 PageID: 883



 drew an attendance of 75,245 and was the most-watched WrestleMania® history,

 reaching a record 1.95 million global households on the WWE Network alone.

 WrestleMania® 34 at the Mercedes-Benz Superdome in New Orleans, Louisiana

 drew a sold-out crowd of 78,133 spectators from all 50 states as well as 67 foreign

 countries.

          24.   WWE’s WrestleMania® also has drawn record merchandise sales for

 the venues. For example, WrestleMania® 32 grossed $17.3 million, making it the

 highest grossing live event in WWE history. WrestleMania® 32 also generated a

 record-breaking $4.55 million in WrestleMania® merchandise revenue, an increase

 of 37 percent, or $1.2 million, from WrestleMania® 31. WrestleMania® 33

 generated $14.5 million in revenue, breaking every Camping World Stadium

 record. WrestleMania® 34 grossed $14.1 million, making it the Mercedes-Benz

 Superdome’s highest grossing entertainment event.

           25. In addition to its pay-per-view events, WWE currently presents two

 weekly WWE programs called “RAW®” and “Smackdown®” that feature wrestling

 entertainment programming every Monday and Tuesday night nationwide on the

 USA Network cable television channel.

           26. In or around February 2014, WWE launched the WWE Network, a

 24/7 direct-to-consumer online video-streaming         network    with   scheduled

 programming and a massive video-on-demand library. The WWE Network is


                                         12
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 13 of 36 PageID: 884



 available in over 180 countries and territories and has over 1.5 million paid

 subscribers. The WWE Network carries all of WWE’s pay-per-view events as

 well as original programming.       WWE also provides subscribers to the WWE

 Network with “on demand” access to a massive and continuously growing video

 library of historical pay-per-view events and television programs from WWE and

 its predecessors as well as footage that WWE has acquired from third party

 wrestling promotions. Each year, more than 7,000 hours of WWE programming

 can be seen in 650 million homes in more than 180 countries and territories and 35

 languages.

           27. WWE also syndicates its video content on Hulu and YouTube

 including full length episodes and clips of “RAW®,” “Smackdown®” and a variety

 of classic content and original short-form webisodes.

          28.   At its Live Events, in retail stores nationwide and via on-line, WWE

 sells a large variety of WWE Merchandise featuring the WWE Marks. The WWE

 Merchandise typically displays prominently the name and logo of the company, the

 WWE Marks, its events, its programs, and/or the wrestlers and other personalities

 involved with the events and programs. Examples of WWE Merchandise include

 without limitation, T-shirts, jerseys, sweatshirts, caps, hats, belts, wrestling masks,

 sunglasses, key rings, action figures, posters, and DVDs.




                                           13
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 14 of 36 PageID: 885




 B.       Counterfeiting At Previous Live Events

           29. For many years, WWE has sold WWE Merchandise at and in

 connection with its live events. WWE’s venue merchandise business consists of

 the design, sourcing, marketing and distribution of numerous WWE-branded

 products, such as t-shirts, caps and other novelty items, all of which feature

 WWE’s trademarks, Superstars, Divas and/or logos, including WORLD

 WRESTLING ENTERTAINMENT®, WWE®, the WWE® logo, and/or one or a

 number of other WWE Marks included in Exhibits 1 and 2 hereto. In 2018, venue

 merchandise net revenues were approximately $22 million.

           30. WWE Merchandise is of the highest quality and grade. These genuine

 goods are currently being sold only at authorized locations throughout the United

 States including, but not limited to, WWE live event venues and retail stores in the

 District of New Jersey, as well as authorized online retail stores such as WWE’s e-

 commerce website at www.shop.wwe.com.

           31. Based upon information and belief, WWE’s past experiences and its

 investigation into this matter, including enforcing this Court’s March 29, 2019

 Order, WWE asserts that Defendants, alone and in conjunction with other,

 similarly situated individuals and entities, specifically numerous peddlers and

 manufacturing and distribution entities, will be attempting to sell or distribute

 counterfeit goods at or near WWE’s 2019-2020 Live Events that are of inferior


                                         14
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 15 of 36 PageID: 886



 quality to those goods WWE sells and licenses for sale. These goods, which are

 marked with imitations or counterfeits of the WWE Marks, include, inter alia, T-

 shirts, sweatshirts, caps, wrestling masks, DVDs, posters, and other souvenirs,

 merchandise and memorabilia (“Counterfeit Merchandise”). In addition, the

 merchandise sold by Defendants not only is counterfeit but the merchandise also

 threatens public safety. Based on past experience, there are concerns about the

 quality of the counterfeit goods, such as the flammability level of the ink used to

 print the t-shirts, and the safety of the design of other goods, including wrestling

 face masks.

           32. For example, at WWE’s WrestleMania® 27 events, held on March 30

 through April 4, 2011, in Atlanta, Georgia, WWE encountered an untold number

 of individuals, who came from all over the United States, distributing and selling

 Counterfeit Merchandise. With the aid of an ex parte TRO and seizure order

 granted by the United States District Court for the Northern District of Georgia,

 WWE was able to gain some measure of control over such counterfeiting by

 seizing more than 3,000 counterfeit t-shirts during the WrestleMania® 27 weekend

 events. The t-shirts were being sold for at least $10 per shirt.

           33. At the WrestleMania® 28 events in Miami, Florida in 2012, WWE

 again encountered numerous counterfeiters from various states selling bootleg

 merchandise. In the course of enforcing an ex parte TRO and seizure order issued


                                           15
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 16 of 36 PageID: 887



 by the United States District Court for the Southern District of Florida, WWE

 seized hundreds of counterfeit shirts. Most of those shirts were child-sized and

 emitted a strong unknown chemical odor, which further increases and heightens

 the public safety concern.

           34. Evidencing and confirming the coordinated nature of Defendants’

 illegal activities, two of the counterfeiters who were served in Miami, Florida in

 2012 had previously been served at WrestleMania® 24 in Orlando, Florida in 2008

 pursuant to an ex parte TRO and seizure order. In addition, as described in more

 detail below, two of the defendants who were served in Miami, Florida in 2012

 were served again in New Orleans, Louisiana in 2014. These facts establish

 Defendants complete disregard for the law and their intent to follow WWE Live

 Events around the United States.

          35.    In 2013, WWE’s WrestleMania® 29 was held in this District in East

 Rutherford, New Jersey. WWE again encountered numerous counterfeiters from

 various states selling bootleg merchandise. In the course of enforcing an ex parte

 TRO and seizure order issued by this Court, WWE seized thousands of counterfeit

 T-shirts, DVDs, action figures and posterboards. WWE also obtained a consented

 to permanent injunction against one of the counterfeiters that WWE served in

 connection with the court’s TRO and seizure order.




                                         16
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 17 of 36 PageID: 888



          36.   In 2014, WWE’s WrestleMania® 30 events were held in New Orleans,

 Louisiana. Initially, the United States District Court for the Eastern District of

 Louisiana denied WWE’s request for an ex parte TRO and seizure order on the

 ground that WWE had not pleaded sufficient specific facts about the unknown

 counterfeiters’ identities. WWE appealed that order and the Court of Appeals for

 the Fifth Circuit vacated the decision and held that WWE, based upon similar

 allegations to those alleged here, had established its entitlement to a TRO and

 Seizure Order.

          37.   Without the benefit of a TRO and seizure order, WWE’s ability to

 combat counterfeit sales was significantly hampered. However, WWE was able to

 identify the putative names of four individuals who were caught selling counterfeit

 merchandise.     WWE was not able to obtain contact information for all four

 individuals, and the contact information it did obtain turned out to be false.

          38.   WWE filed two amended Motions for TRO and Seizure Order against

 the four identified individuals, which the United States District Court for the

 Eastern District of Louisiana granted. As alleged above, two of the identified

 individuals had been previously served in Miami in 2012 pursuant to an ex parte

 TRO and seizure order granted by the Southern District of Florida in connection

 with WrestleMania® 28.       The individuals did not participate in the Southern




                                           17
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 18 of 36 PageID: 889



 District of Florida proceeding and likewise failed to return process or enter an

 appearance in the Eastern District of Louisiana’s proceeding.

          39.   In 2015, WWE obtained and enforced an ex parte TRO and seizure

 order issued by the United States District Court for the Northern District of

 California at the WrestleMania® 31 events in San Jose and Santa Clara, California.

 In connection with the Northern District of California’s order, WWE served

 several counterfeiters and seized their counterfeit merchandise.           After the

 WrestleMania® 31 events, WWE entered into a settlement agreement that

 permanently enjoined three of the named counterfeiters.

          40.   In 2016, the United States District Court for the Northern District of

 Texas issued WWE an ex parte TRO and seizure order for WWE’s WrestleMania®

 32 events in Dallas and Arlington, Texas.         With the assistance of local law

 enforcement, WWE was able to obtain the names of several counterfeiters and

 obtained a permanent injunction against two of the counterfeiters that WWE served

 in connection with the court’s TRO and seizure order.

          41.   In 2017, the United States District Court for the Middle District of

 Florida issued WWE an ex parte TRO and seizure order for WWE’s

 WrestleMania® 33 events in Orlando, Florida. Pursuant to the court’s order, WWE

 seized hundreds of counterfeit items and served four individuals, including one

 individual who had traveled nearly 500 miles from Canton, Georgia.


                                           18
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 19 of 36 PageID: 890



          42.   In 2018, the United States District Court for the Eastern District of

 Louisiana issued WWE an ex parte TRO and seizure order for WWE’s

 WrestleMania® 34 events in New Orleans, Louisiana. However, due to the large

 police presence, WWE did not serve any bootleggers. Thereafter, WWE dismissed

 the case without prejudice and without moving for any additional relief from the

 court.

          43.   Since WWE’s WrestleMania® 34 events, WWE has continued to

 encounter counterfeiters at its Live Events. For instance, on July 8, 2018, WWE

 encountered numerous counterfeiters at the WWE RAW® event held in Bridgeport,

 CT at the Webster Bank Arena. These counterfeiters were selling “WWE® Live

 SummerSlam Heatwave Tour 2018” shirts that displayed counterfeit WWE Marks

 on the front and a list of WWE event locations on the back. A few weeks later, the

 identical counterfeit merchandise was being sold at a WWE live event held in

 Brooklyn, NY at the Barclays Center.

          44.   Similarly, on January 8, 2019, WWE encountered counterfeit

 merchandise at its WWE Smackdown® Live event held in Jacksonville, FL at

 Jacksonville Veterans Memorial Arena. The counterfeit merchandise consisted of

 “WWE® Live” shirts that displayed counterfeit WWE Marks and Superstars on the

 front and a list of WWE® Live events on the back.            A week later, WWE

 encountered similar counterfeit merchandise its WWE® Live event held in


                                           19
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 20 of 36 PageID: 891



 Louisiana, Kentucky at the Rupp Arena. The counterfeit merchandise in Kentucky

 was similar to that found in Florida in that the merchandise displayed “WWE®

 Live” with counterfeit WWE Marks and Superstars on the front and a list of

 WWE® Live events on the back, including listing the WrestleMania® 35 event in

 East Rutherford, New Jersey. In addition, the individuals who were selling the

 counterfeit merchandise in Kentucky also were selling WWE counterfeit

 merchandise in West Virginia three days earlier. Based on these experiences and

 WWE’s prior experience, WWE believes and asserts that Defendants have and will

 continue to sell this Counterfeit Merchandise and others like it in this District and

 across the United States.

          45.   At no time has WWE authorized Defendants to manufacture,

 distribute, offer for sale or sell any Counterfeit Merchandise, nor any WWE

 Merchandise or goods or materials bearing the WWE Marks not specifically

 licensed and approved by WWE.

          46.   Based upon its investigation into the matter, and as described more

 fully in the Declaration of Lauren Dienes-Middlen, Esq., which was filed

 concurrently with the Verified Complaint and is incorporated herein by reference,

 WWE has observed that the design, materials and quality of most of the

 Counterfeit Merchandise being distributed and sold at WWE live events

 throughout the United States is poor and uniform from event to event and city to


                                          20
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 21 of 36 PageID: 892



 city. As set forth above, WWE has encountered Counterfeit Merchandise that lists

 multiple WWE live events making it easy for such merchandise to be sold from

 venue to venue. Based in part on this uniformity, WWE believes and avers that

 Defendants distributing and selling Counterfeit Merchandise are part of a

 concerted operation that travels and works together from venue to venue to sell

 unauthorized Counterfeit Merchandise likely acquired from common sources of

 manufacture.      Many of the individual Defendants sell the same Counterfeit

 Merchandise in different cities. Groups of these individuals travel together from

 event to event, including in the District of New Jersey.

          47.   Thus, without the aid of a federal court order authorizing seizure of

 Counterfeit Merchandise, WWE is unable to combat the network of individuals

 and entities distributing and selling unauthorized Counterfeit Merchandise WWE’s

 2019-2020 Live Events and is effectively rendered unable to protect its rights, and

 the rights of the consuming public, against the unauthorized and unlawful

 distribution and sale of Counterfeit Merchandise at WWE’s 2019-2020 Live

 Events.

          48.   As demonstrated by the Dienes-Middlen Declaration, throughout the

 past several years of WWE live events, WWE has encountered numerous sellers of

 Counterfeit Merchandise at various locations throughout the United States.




                                           21
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 22 of 36 PageID: 893



          49.   During the course of WWE’s enforcement of TROs, Seizure Orders

 and preliminary injunctions entered by this Court and others (see ¶¶ 29-44), WWE

 has been able to eliminate thousands of counterfeit T-shirts, caps, wrestling masks,

 posters, DVDs, pictures and other items of Counterfeit Merchandise marked with

 imitations of the WWE Marks and sold to WWE’s loyal fans. As a result of

 WWE’s ability to seize Counterfeit Merchandise, WWE was able to avoid some

 lost sales and, more importantly, lessen the irreparable injury to WWE’s reputation

 and goodwill with the consuming public that is caused by Defendants’ illegal

 conduct.       In addition, as a result of WWE’s ability to seize Counterfeit

 Merchandise, WWE was able to protect the safety of the public, including children,

 against potential harmful effects of such uncontrolled, inferior and potentially

 dangerous goods.

          50.   Pursuant to past TROs, Seizure Orders and nationwide preliminary

 injunctions, WWE has posted a bond and proceeded at all times with the utmost

 caution in seizing only those goods that WWE’s enforcement team determined to

 be Counterfeit Merchandise. WWE has enforced the TROs, Seizure Orders and

 nationwide preliminary injunctions in a manner designed to protect its trademarks

 and service marks without compromising any rights of the Defendants in those

 actions.




                                         22
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 23 of 36 PageID: 894



          51.   Many of the individuals served under these prior TROs, Seizure

 Orders and nationwide preliminary injunctions refused to identify themselves,

 refused to accept service, or both. In addition, with respect to those that do not

 accept service, many of them provide fake identification. Moreover, none of the

 Defendants in those actions came forward with objections to the court. Such

 behavior is typical of counterfeiters who distribute and sell unauthorized

 merchandise at live entertainment events.

          52.   The TROs, Seizure Orders and nationwide preliminary injunctions

 issued in the past enabled WWE to effectively police distribution and sale of

 Counterfeit Merchandise throughout WWE’s nationwide series of live events,

 without incident. Defendants’ conduct, however, represents a continuing problem,

 not yet abated, and the only effective relief available to WWE is the ex parte

 seizure process.

          53.   Without the ability to seize Counterfeit Merchandise at and near

 WWE’s 2019-2020 Live Event venues, WWE stands (i) to lose merchandise sales;

 (ii) to suffer incalculable, irreparable damage to its reputation and goodwill; and

 (iii) to lose the ability to protect the safety of WWE’s fans -- who specifically

 decide to buy tickets and attend WWE’s live events -- against potential harmful

 effects of the inferior and potentially dangerous Counterfeit Merchandise sold right

 outside WWE’s live events.


                                         23
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 24 of 36 PageID: 895




 C.       Counterfeiting at WrestleMania® 35 Event and Expected Counterfeiting
          Elsewhere

          54.   WWE’s WrestleMania® 35 event occurred on April 7, 2019 at

 MetLife Stadium.      In addition to the WrestleMania® 35 event, WWE hosted

 several additional events in New York both before and after the WrestleMania® 35

 event, including WWE’s NXT Blacklist and Takeover events, WWE’s Hall of

 Fame event, WWE’s RAW® and Smackdown® televised events. WWE’s 2019-

 2020 Live Events will proceed throughout the United States according to the

 schedule attached hereto as Exhibit 3.

          55.   WWE heavily advertised and promoted its WrestleMania® 35

 Weekend Events and remaining 2019-2020 Live Events, and will continue to

 advertise and promote heavily the 2019-2020 Live Events using the WWE Marks.

          56.   As WWE has demonstrated through its filings in this case, the only

 effective means of protecting WWE’s trademarks and service marks from unlawful

 counterfeiting by Defendants at WWE’s 2019-2020 Live Events is through the ex

 parte seizure process, which provides WWE with the ability to fight against

 unlawful counterfeiting. To maintain any meaningful defense against the unlawful

 distribution and sale by Defendants of Counterfeit Merchandise at WWE’s 2019-

 2020 Live Events, which is an ongoing problem inherent in the live entertainment

 industry, WWE must be allowed to proceed with the ex parte seizure process.



                                          24
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 25 of 36 PageID: 896



          57.   Indeed, Defendants are habitual “repeat offenders” who refuse to

 identify themselves or accept service, much less appear in court in connection with

 the seizure of their unlawful goods. Aware of the illegality of their activities, these

 individuals and groups, if caught, will quickly hide or dispose of their Counterfeit

 Merchandise, or load it into a waiting vehicle and lock the vehicle or drive it away.

 Most sellers have only a small number of items at any given time and their supply

 is replenished after being seized by WWE.

          58.   In fact, WWE has encountered this exact modus operandi consistently

 over the years and again in connection with its WrestleMania® 35 event. As

 predicted, Defendants were from different cities and even states (New York and

 South Carolina) and yet the designs of the Counterfeit Merchandise was identical

 were identical. Thus, it is clear that Defendants are organized and acting in concert

 with one another. Some also would not provide their names or addresses to hide

 their identities.

          59.   Defendants are without offices, identification, licenses or addresses.

 In this manner, they can avoid having to respond to an ordinary civil lawsuit and

 thus are essentially immune from an injunction unless it is accompanied by

 authority to seize Counterfeit Merchandise.

          60.   For example, through the enforcement of ex parte TROs, Seizure

 Orders and nationwide preliminary injunctions, WWE has attempted to serve


                                           25
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 26 of 36 PageID: 897



 hundreds of counterfeiters and has seized thousands of items of Counterfeit

 Merchandise. Most of the apprehended counterfeiters, who not only appear at the

 venues where the event is occurring but also in the parking areas at the venues and

 on the roads that led to the venues, refused to identify themselves and refused to

 accept service, and none of them came forward to respond formally in court.

 WWE would welcome their appearances in court, as it would permit WWE to

 identify the bootleggers, take discovery from them, discover their manufacturing

 and printing sources and pursue them for money damages.

          61.   Defendant bootleggers will continue, undaunted, to attempt to peddle

 Counterfeit Merchandise at WWE’s 2019-2020 Live Events, and WWE’s only

 means of keeping their conduct under control is through the ex parte seizure

 process.

          62.   Based upon the foregoing, the facts described in the Supplemental

 Declaration of Lauren Dienes-Middlen filed concurrently herewith, and based

 upon WWE’s experience enforcing earlier TROs, Seizure Orders and nationwide

 preliminary injunctions as explained in the Dienes-Middlen Declaration previously

 filed, WWE believes and therefore avers that Defendants will follow WWE’s

 2019-2020 Live Events from city to city, throughout the country, selling

 Counterfeit Merchandise. Defendants constitute bootlegging rings that operate in




                                          26
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 27 of 36 PageID: 898



 this District by obtaining Counterfeit Merchandise from a small number of

 manufacturers.

          63.   On information and belief, the named and unnamed Defendants will

 continue to attempt to sell Counterfeit WWE Merchandise at WWE’s 2019-2020

 Live Events.

          64.   Ex parte seizure relief is thus essential if WWE is to maintain a

 defense against and effectively police the unlawful activities of Defendants at the

 WWE 2019-2020 Live Events. Without such relief, WWE will have no effective

 remedy against Defendants’ continued distribution and sale of Counterfeit

 Merchandise that infringes WWE’s registered and unregistered trademarks and

 service marks, threatens lost sales in untold dollars, deceives the consuming public

 into mistakenly believing they are purchasing authorized, licensed, high quality

 goods, and poses a potential safety risk because of the inability for WWE to

 control the quality of the materials used by the bootleggers.

 D.       Irreparable Harm to WWE

          65.   Defendants’ use of counterfeits of the WWE Marks on the Counterfeit

 Merchandise will deceive the consuming public into believing that they are

 purchasing genuine goods which have been manufactured, authorized, or approved

 by WWE, and will likely cause confusion and mistake in that consumers are likely




                                          27
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 28 of 36 PageID: 899



 to assume that WWE has manufactured, authorized, or approved the Counterfeit

 Merchandise sold by Defendants.

          66.     In addition to causing WWE to suffer incalculable, irrecoverable and

 irreparable lost sales, Defendants’ manufacture, distribution and sale of inferior

 quality Counterfeit Merchandise displaying the WWE Marks will irreparably

 injure WWE’s reputation for the manufacture and sale of the highest quality

 souvenirs, merchandise, and memorabilia and poses a potential safety risk to the

 public because WWE is unable to control the quality of the materials used by the

 bootleggers. Indeed, there is no way to know the quality of the counterfeit goods,

 such as the flammability level of the ink used to print the t-shirts and the safety of

 the design of other goods, such as wrestling masks, that previously have been

 seized.        For example, much of the counterfeit merchandise seized at prior

 WrestleMania® events consisted of child-sized t-shirts and emitted a strong

 unknown chemical odor, which further increases and heightens the public safety

 concern.

          67.     Based on WWE’s prior encounters with sellers of Counterfeit

 Merchandise at live events, other WWE events, and in the retail and wholesale

 distribution context, on information and belief, WWE alleges that if injunctive

 relief, including a seizure order, were not granted, Defendants will cause the

 unauthorized Counterfeit Merchandise to be dispersed and, thereafter, sold at other


                                            28
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 29 of 36 PageID: 900



 locations on or near the premises of the event arenas or elsewhere with the result

 that WWE will be unable to obtain an effective remedy for Defendants’ wrongful

 conduct.

                                    COUNT I
                    Trademark Infringement (Registered Marks)

          68.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

 through 67 of this Amended Complaint.

          69.   The WWE Marks on WWE Merchandise have become well and

 favorably known to consumers throughout the United States, including New

 Jersey, as an indication of goods emanating from or authorized by a single source,

 i.e., WWE.

          70.   Defendants’ use of counterfeits of the WWE Marks on the Counterfeit

 Merchandise constitutes infringement of WWE’s registered trademarks in violation

 of § 32 of the Lanham Act, 15 U.S.C. § 1114.

          71.   The threat of the loss of WWE’s right to control the use of its marks

 and the reputation of its goods is real and substantial. This loss is further enhanced

 by the inferior quality of Defendants’ Counterfeit Merchandise.

          72.   Defendants’ acts described herein will infringe the WWE Marks, will

 injure WWE’s business, reputation, and goodwill, and unless restrained and

 enjoined will continue to do so, all to WWE’s monetary damage and irreparable

 harm.

                                           29
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 30 of 36 PageID: 901




                                    COUNT II
                       Trademark Infringement (Unregistered
                       Marks) And False Designation Of Origin

          73.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

 through 67 of this Amended Complaint.

          74.   Defendants’ use of the WWE Marks on the Counterfeit Merchandise

 constitutes infringement of WWE’s unregistered trademarks in violation of § 43(a)

 of the Lanham Act, 15 U.S.C. § 1125(a).

          75.   Defendants’ use of the WWE Marks on the Counterfeit Merchandise

 creates a false designation of origin and a false representation of Defendants’

 goods, all in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          76.   The threat of the loss of WWE’s right to control the use of its marks

 and the reputation of its goods is real and substantial. This loss is further enhanced

 by the inferior quality of Defendants’ Counterfeit Merchandise.

          77.   Defendants’ acts described herein will infringe the WWE Marks, will

 injure WWE’s business, reputation, and goodwill, and unless restrained and

 enjoined, will continue to do so, all to WWE’s monetary damage and irreparable

 harm.




                                           30
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 31 of 36 PageID: 902




                                     COUNT III
                             Federal Trademark Dilution

          78.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

 through 67 of this Amended Complaint.

          79.   As a result of the duration and extent of WWE’s use and promotion of

 the WWE Marks, at least WWE®, WWE® logo, Raw®, Smackdown®,

 WrestleMania®, SummerSlam®, Royal Rumble®, Survivor Series® and names and

 likenesses of several of its current wrestlers are famous and highly distinctive.

          80.   Defendants are making commercial use of these WWE marks in

 interstate commerce.

          81.   Defendants’ use began long after these WWE marks became famous.

          82.   Defendants’ use of these WWE marks dilutes the distinctive quality of

 the marks by diminishing the capacity of the marks to identify and distinguish

 WWE’s goods and services, in violation of § 43(c) of the Lanham Act, 15 U.S.C. §

 1125(c).

          83.   Defendants willfully intended to trade on WWE’s reputation and

 goodwill, and to cause dilution of WWE’s famous marks.

          84.   Defendants’ conduct has caused and continues to cause WWE

 immediate and irreparable injury. WWE lacks an adequate remedy at law.




                                           31
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 32 of 36 PageID: 903




                                     COUNT IV
                           Trafficking In Counterfeit Goods

          85.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

 through 67 of this Amended Complaint.

          86.   Defendants’ souvenirs, merchandise, and memorabilia constitute

 goods bearing counterfeit marks.        Defendants have trafficked these goods in

 violation of the Trademark Counterfeiting Act of 1984, 15 U.S.C. § 1116(d) and

 unless restrained and enjoined, will continue to traffic these goods, all to WWE’s

 monetary damage and irreparable harm.

                                    COUNT V
                            Trademark Infringement and
                     Unfair Competition, Under New Jersey Law

          87.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

 through 67 of this Amended Complaint.

          88.   The WWE Marks are marks valid at common law.

          89.   Defendants’ unauthorized use of the WWE Marks is likely to cause

 confusion, or mistake or to deceive as to the source of Defendants’ goods and

 services, which constitutes trademark infringement and dilution under the common

 law of New Jersey.

          90.   Defendants’ unauthorized use of the WWE Marks constitutes

 trademark infringement, trademark dilution and unfair competition under New



                                           32
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 33 of 36 PageID: 904



 Jersey common law and the New Jersey unfair competition statute, N.J. Stat. Ann.

 § 56:4-1.

                               PRAYER FOR RELIEF

          WHEREFORE, Plaintiff World Wrestling Entertainment, Inc. respectfully

 prays:

          1.    That this Court grant a preliminary and permanent injunction

 enjoining Defendants and each of his, her, or their partners, associates, agents,

 servants, and employees, and all other bootleggers acting in concert therewith or

 having knowledge thereof, from manufacturing, distributing, offering for sale or

 selling Counterfeit Merchandise.

          2.    That this Court order that all Counterfeit Merchandise and any records

 documenting the manufacture, sale, or distribution of Counterfeit Merchandise,

 found in the possession, custody, or control of Defendants be seized until a hearing

 can be held before this Court to determine the disposition of any goods so seized.

          3.    That this Court order that all Counterfeit Merchandise and any records

 documenting the manufacture, sale, or distribution of Counterfeit Merchandise,

 seized pursuant to this Court’s orders shall be delivered up to WWE, WWE’s

 agents, or WWE’s attorneys pending the outcome of this action.

          4.    That Defendants be required to account to and reimburse WWE for

 any and all profits which Defendants have derived from the sale of any Counterfeit


                                           33
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 34 of 36 PageID: 905



 Merchandise and for any and all damages which WWE has sustained by reason of

 the acts complained of herein, or statutory damages.

          5.    That Defendants be required to pay treble the amount of any profits

 derived from the sale of any Counterfeit Merchandise.

          6.    That this Court award WWE its cost and reasonable attorneys’ fees in

 this action.

          7.    That this Court grant such other and further relief as it deems just and

 appropriate under the circumstances.




                                            34
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 35 of 36 PageID: 906




                             DEMAND FOR JURY TRIAL

          Plaintiff World Wrestling Entertainment, Inc. hereby demands a trial by jury

 of all issues so triable.

                             Respectfully Submitted,

                             /s/ Loly G. Tor
                             Loly G. Tor
                             K&L Gates LLP
                             One Newark Center, Tenth Floor
                             Newark, NJ 07102
                             Telephone: (973) 848-4026
                             Fax: (973) 848-4001
                             E-mail: loly.tor@klgates.com

                             Jerry S. McDevitt (pro hac vice motion to be filed)
                             E-mail: jerry.mcdevitt@klgates.com
                             Curtis B. Krasik (pro hac vice motion to be filed)
                             E-mail: curtis.krasik@klgates.com
                             Christopher M. Verdini (admitted pro hac vice)
                             E-mail: christopher.verdini@klgates.com
                             K&L Gates LLP
                             K&L Gates Center
                             210 Sixth Ave.
                             Pittsburgh, Pennsylvania 15222
                             Telephone: (412) 355-6500
                             Facsimile: (412) 355-6501
                             Attorneys for World Wrestling Entertainment, Inc.

 Dated: April 12, 2019




                                            35
 303222269 v1
Case 2:19-cv-09039-SDW-LDW Document 13 Filed 04/12/19 Page 36 of 36 PageID: 907
